UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD MACK HICKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-43, CA-97-153-5-V)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Mack Hicks, Appellant Pro Se.   Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Mack Hicks seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, although we grant

leave to proceed in forma pauperis, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   See United States v. Hicks, Nos. CR-95-43; CA-97-153-5-V

(W.D.N.C. filed Aug. 20, 2001, entered Aug. 24, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2